11/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0487


                                       DA 22-0487


 DUANE BENDER and REBECCA ESTATES,LLC,

              Plaintiffs and Appellants,
       v.
                                                                      ORDER
 STACEY ROSMAN and JOHN DOES 1-10,

              Defendants and Appellees.



       This Court reviews briefs to ensure compliance with Rules 11 and 12 ofthe Montana
Rules of Appellate Procedure. After reviewing the Appellant's Brief filed on November
23, 2022, this Court has determined that the brief does not comply with the Rules.
       Montana Rule of Appellate Procedure 12(1)(i), requires that the relevant judgment,
order(s), findings of fact, conclusions of law,jury instruction(s), ruling(s), or decision(s)
from which the appeal is taken together with any written memorandum or rationale of the
court, and those pages of the transcript containing any oral ruling in support thereof, be
contained in an appellant's brief to this Court. The appendix submitted by Appellants
contains numerous documents, but does not include the District Court's Order Enforcing
Settlement Agreement or its Findings ofFacts and Conclusions ofLaw and Order regarding
attorney fees. On appeal, Appellants challenge the District Court's decisions and analysis
found within those orders, and thus those orders must therefore be attached as an appendix
as well. Therefore,
      IT IS ORDERED that the referenced brief is rejected.
      IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the District Court's Order Enforcing Settlement Agreement and its Findings of Facts and
Conclusions of Law and Order regarding attorney fees and that the Appellant shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.
       DATED this 28 day of November, 2022.


                                                         For the Court,



                                                         By
                                                                        Justice